BabdeeN, J.
There being no exceptions to the findings incorporated in the bill of exceptions, this court will not review the correctness of the court’s conclusions’upon the facts involved. The exact question was. covered by the recent case of Nichols v. Superior, 109 Wis. 643, and nothing further need be said. The pleadings and findings amply sustain the judgment. Waiving the question of the contract being sufficiently performed to entitle the plaintiff to relief, the finding that there has been no tender of performance, and that it did not appear that plaintiff was able, ready, or willing to perform the contract if given an opportunity, would be sufficient to justify the judgment entered.
By the Court.— The judgment is affirmed.